DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner (US 9,534,504) in view of Egle (US 4,690,120).
Regarding independent claim 1: Garner teaches a valve assembly (20) for use with an unmanned aerial vehicle (10), comprising: 
an inlet tube (24) extending between first (at 32) and second (at 34) end portions (see fig. 6); 
a shuttle (38) partially disposed within the inlet tube (see fig. 6), wherein the shuttle is configured to be placed in a first position (56) where an outer surface of the shuttle abuts a portion of the inlet tube (as shown in fig. 5) and a second position (58) where the outer surface of the shuttle is disposed in spaced relation to the inlet tube (as shown in fig. 6).
(c. 17, ℓ. 1-3) and discloses that these actuators may take various forms (c. 17, ℓ. 57-66) but is silent to a screw assembly disposed within the cavity of a base plate. As such, while Gartner teaches positioning elements attached to the inlet tube such as bolts 18, Gartner is silent to a spacer block interposed between the inlet tube and the base plate.
Egle teaches a valve assembly (42) capable of use with an unmanned aerial vehicle (), comprising: 
an inlet plate (the horizontal portion of 100 containing inlet 44); 
a shuttle (including 120, 122, and 126), wherein the shuttle is configured to be placed in a first position (seated on valve seat 104) where an outer surface of the shuttle abuts a portion of the inlet plate and a second position (as shown in fig. 5) where the outer surface of the shuttle is disposed in spaced relation to the inlet plate (see fig. 5); 
a base plate (such as at 124) extending between first and second end portions, the first portion of the base plate defining a cavity therein (the bore accepting shaft 122); 
a screw assembly (118) disposed within the cavity of the base plate (the operating rod 122 of lead screw 118 passes through the aperture in seal 124), wherein a portion of the screw assembly is disposed within a bore defined on the shuttle (see fig. 5: screw 118 is within a bore of follower 120); and 
a spacer block (the sidewalls of valve block 100) interposed between the second end portion of the inlet plate and the first end portion of the base plate, the spacer block configured to maintain the inlet plate and the base plate in spaced relation to one another (fig. 5: the sidewalls of 100 space the inlet plate containing inlet 44 from the seal 124 and the rest of the actuation assembly 40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve of Gartner with screw actuators such as taught by Egle as known alternative forms of linear actuators. It would have been obvious to a person having ordinary skill in the 
Regarding claim 2: Gartner, as modified by Egle, provides the valve assembly according to claim 1, wherein the shuttle includes a seal (Gartner 60) disposed on the outer surface thereof, the seal configured to abut a portion of the inlet tube (Gartner c. 19, ℓ. 2-13).
Regarding claim 3: Gartner, as modified by Egle, provides the valve assembly according to claim 2, and while Gartner is silent to an annular groove configured to receive a portion of the seal, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have recessed a portion of the seal of Gartner within an annular groove for the purpose of retaining the seal in its proper location.
Regarding claim 4: Gartner, as modified by Egle, provides the valve assembly according to claim 1, wherein the screw assembly includes: 
a screw (Egle 118) extending between a first end portion and a second opposite end portion, wherein an outer surface of the screw defines a plurality of threads (see fig. 5); and 
a support bearing assembly (120) configured to threadably engage the plurality of threads of the screw such that the screw is rotatably and translatably supported therein (Egle c. 5, ℓ. 33-38).
Regarding claim 5: Gartner, as modified by Egle, provides the valve assembly according to claim 1, further comprising a motor (Egle 38) coupled to a portion of the base plate, wherein the motor is in mechanical communication with a portion of the screw (Egle c. 5, ℓ. 19-38).
Regarding claim 6: Gartner, as modified by Egle, provides the valve assembly according to claim 5, further comprising a motor housing (Egle 106) defining a first end portion and a second, opposite end portion, the first end portion defining a cavity therein that is configured to receive a portion of the motor therein (Egle fig. 5), wherein the motor housing is releasably coupled to the base plate (fig. 5: they are shown to be separate elements).
Regarding claim 7: Gartner, as modified by Egle, provides the valve assembly according to claim 1, wherein the second end portion of the inlet tube defines a flared configuration (see Gartner fig. 7).
Regarding claim 8: Gartner, as modified by Egle, provides the valve assembly according to claim 7, wherein the shuttle defines a conical configuration (see Gartner fig. 6), the outer surface of the shuttle extending between a first end portion defining a tip and a second, opposite end portion defining a planar configuration (Gartner fig. 9: tip on top, planar opening of bottom).
Regarding claim 9: Gartner, as modified by Egle, provides the valve assembly according to claim 7, wherein the shuttle defines a frusto-conical configuration (Gartner fig. 6, 9: surface 21 is frusto-conical), the outer surface of the shuttle extending between a first end portion defining a blunt tip and a second, opposite end portion defining a planar configuration (fig. 6: the top is blunt and fig. 9: the bottom opening is planar).
Regarding claim 10: Gartner, as modified by Egle, provides the valve assembly according to claim 8, wherein the outer surface of the shuttle includes a fin (the sidewalls of vents 48) disposed thereon and extending therefrom (Gartner fig. 6).
Regarding claim 11: Gartner, as modified by Egle, provides the valve assembly according to claim 10, wherein the fin is disposed adjacent the tip of the first end portion of the shuttle (fig. 6: it is adjacent the top of plate 22).
Regarding independent claim 12: Gartner teaches a method of controlling an altitude of an unmanned aerial vehicle (10), comprising: 
translating a shuttle (38) of a valve assembly (20) from a first, closed position (56) where an outer portion of the shuttle abuts a portion of an inlet tube (24) of the valve assembly (as shown in fig. 5), to a second, open position (58) where the outer portion of the shuttle is placed in spaced relation relative to the inlet tube to permit fluid to enter the inlet tube (as shown in fig. 6); 
(50) of an altitude control system to rotate in a first direction to draw air through the inlet tube of the valve assembly (c. 18, ℓ. 17-43) and into an interior portion of a ballonet (16) that is disposed within an interior portion of a balloon (12), wherein the impeller is disposed downstream of the valve assembly (see fig. 9); and 
adjusting the position of the shuttle relative to the inlet tube to adjust the amount of fluid permitted to be drawn into the inlet tube (c. 18, ℓ. 17-43), wherein adjusting the amount of fluid permitted to be drawn into the inlet tube adjusts the descent rate of the balloon (c. 16, ℓ. 3-7).
Gartner provides the method according to claim 12, and teaches actuators 52 coupled to the shuttle to move it between the first and second positions (c. 17, ℓ. 1-3) and discloses that these actuators may take various forms (c. 17, ℓ. 57-66) but is silent to a rotary motor or a screw assembly.
Egle teaches a valve assembly (42) wherein translating the shuttle includes causing a motor (38) associated with the valve assembly to rotate in a first direction to cause a corresponding rotation of a screw (118) of a screw assembly coupled to the motor (c. 5, ℓ. 33-48), wherein a portion of the screw assembly is disposed within a bore defined on the shuttle (fig. 5: screw 118 is located within a bore on follower 120; follower 120 is considered to form part of a shuttle including the members 120, 122 and 124);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve of Gartner with screw actuators such as taught by Egle for the purpose of actuating the shuttle. 
Regarding claim 13: Gartner provides the method according to claim 12, and teaches actuators 52 coupled to the shuttle to move it between the first and second positions (c. 17, ℓ. 1-3) and discloses that these actuators may take various forms (c. 17, ℓ. 57-66) but is silent to a rotary motor or a screw assembly.
(42) wherein the screw is threadably engaged to the shuttle (via 120) such that rotation of the screw in the first direction causes the shuttle to translate from the first, closed position, to the second, open position (c. 5, ℓ. 33-48). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve of Gartner with screw actuators such as taught by Egle as known alternative forms of linear actuators.
Regarding claim 14: Gartner provides the method according to claim 12, wherein translating the shuttle includes translating the shuttle from the first, closed position where a seal (60) disposed on an outer portion of the shuttle abuts a portion of the inlet tube (c. 19, ℓ. 2-13), to the second, open position where the seal of the shuttle is placed in spaced relation relative to the inlet tube to permit fluid to enter the inlet tube (c. 19, ℓ. 2-13).
Regarding claim 15: Gartner provides the method according to claim 12, wherein translating the shuttle includes translating the shuttle from the first, closed position where an outer portion of the shuttle defining a conical configuration (see fig. 6) abuts a portion of an inlet tube of the valve assembly (as shown in fig. 5), to the second. open position where the outer portion of the shuttle is placed in spaced relation relative to the inlet tube to permit fluid to enter the inlet tube (as shown in fig. 6).
Regarding independent claim 16: Gartner teaches an unmanned aerial vehicle (10), comprising: 
a balloon (12) configured to retain a lifting gas therein (c. 16, ℓ. 45-52), the balloon including a ballonet (16) disposed therein that is configured to retain a ballasting gas therein (c. 16, ℓ. 45-52); and 
an altitude control system, comprising: 
a diffuser (48) coupled to a portion of the balloon and in fluid communication with the ballonet; and 
a valve assembly (20) coupled to a portion of the diffuser and in fluid communication with the diffuser, the valve assembly comprising: 
an inlet tube (24) extending between first (at 32) and second (at 34) end portions; 
(38) partially disposed within the inlet tube (see fig. 6), wherein the shuttle is configured to be placed in a first position (56) where an outer surface of the shuttle abuts a portion of the inlet tube (as shown in fig. 5) and a second position (58) wherein the outer surface of the shuttle is disposed in spaced relation to the inlet tube (as shown in fig. 6); 
Gartner teaches actuators 52 coupled to the shuttle to move it between the first and second positions (c. 17, ℓ. 1-3) and discloses that these actuators may take various forms (c. 17, ℓ. 57-66) but is silent to a screw assembly disposed within the cavity of a base plate. As such, while Gartner teaches positioning elements attached to the inlet tube such as bolts 18, Gartner is silent to a spacer block interposed between the inlet tube and the base plate.
Egle teaches a valve assembly (42) capable of use with an unmanned aerial vehicle (), comprising: 
an inlet plate (the horizontal portion of 100 containing inlet 44); 
a shuttle (including 120, 122, and 126), wherein the shuttle is configured to be placed in a first position (seated on valve seat 104) where an outer surface of the shuttle abuts a portion of the inlet plate and a second position (as shown in fig. 5) where the outer surface of the shuttle is disposed in spaced relation to the inlet plate (see fig. 5); 
a base plate (such as at 124) extending between first and second end portions, the first portion of the base plate defining a cavity therein (the bore accepting shaft 122); 
a screw assembly (118) disposed within the cavity of the base plate (the operating rod 122 of lead screw 118 passes through the aperture in seal 124), wherein a portion of the screw assembly is disposed within a bore defined on the shuttle (see fig. 5: screw 118 is within a bore of follower 120); and 
a spacer block (the sidewalls of valve block 100) interposed between the second end portion of the inlet plate and the first end portion of the base plate, the spacer block configured to maintain the (fig. 5: the sidewalls of 100 space the inlet plate containing inlet 44 from the seal 124 and the rest of the actuation assembly 40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve of Gartner with screw actuators such as taught by Egle as known alternative forms of linear actuators. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve of Gartner with a base plate and spacer block such as taught by Gartner for the purpose of physically supporting the actuators.
Regarding claim 17: Gartner, as modified by Egle, provides the unmanned aerial vehicle according to claim 16, wherein the diffuser includes an impeller (Gartner 50) rotatably disposed therein that is configured to draw air through a portion of the valve assembly and into an interior portion of the ballonet (see fig. 9, fig. 6; c. 18, ℓ. 17-43).
Regarding claim 18: Gartner, as modified by Egle, provides the unmanned aerial vehicle according to claim 16, wherein the shuttle includes a seal (60) disposed on the outer surface thereof, the seal configured to abut a portion of the inlet tube (Gartner c. 19, ℓ. 2-13).
Regarding claim 19: Gartner, as modified by Egle, provides the unmanned aerial vehicle according to claim 18, and while Gartner is silent to an annular groove configured to receive a portion of the seal, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have recessed a portion of the seal of Gartner within an annular groove for the purpose of retaining the seal in its proper location.
Regarding claim 20: Gartner, as modified by Egle, provides the unmanned aerial vehicle according to claim 16, wherein the shuttle defines a conical configuration (Gartner fig. 6), the outer surface of the shuttle extending between a first end portion defining a tip and a second, opposite end portion defining a planar configuration (Gartner fig. 6: the tip at the top; fig. 9: the bottom opening is planar).
Response to Arguments
Applicant's arguments filed December 11, 2020, have been fully considered but they are not persuasive. Applicant has argued that Egle (US 4,690,120) fails to teach a screw assembly disposed in a bore of the shuttle. While it is true that screw 118 of Egle is not disposed in a bore of poppet disk 126, disk 126 may be considered to form a shuttle in combination with follower 120 and valve rod 122, since all three members move in tandem following actuation of the screw 118; screw 118 is disposed in a bore of follower 120, as shown in fig. 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647